Citation Nr: 1515746	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  13-03 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a skin disability, to include eczema.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from July 1990 to May 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction currently resides at the RO in New York, New York.

In February 2014, a Travel Board hearing was held before the undersigned Veterans Law Judge (VLJ) at the New York RO.  A transcript of this proceeding has been associated with the claims file.  

The Board notes that in a December 2012 rating decision, the RO granted the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  In view of the foregoing, these issues have been resolved and are no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997).

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has a skin disability related to his military service.  He testified that during service, he experienced inflammation, cracking, and bleeding in his feet.  See the February 2014 Board hearing transcript, page 3.  His service treatment records document treatment for a skin condition on multiple occasions in August and September 1990.  These records reveal treatment for tinea corporis, athlete's foot, and weeping dermatitis.  The Veteran was prescribed foot soaks as well as cream for treatment.  The remainder of his service treatment records, to include his May 1994 separation examination, is absent complaints of or treatment for a skin disability.  

The Veteran was afforded a VA examination for his skin disability in September 2012.  After examination of the Veteran and consideration of his medical history, to include the in-service treatment for the skin conditions in August and September 1990, the VA examiner diagnosed the Veteran with dermatitis or eczema.  In a December 2012 opinion, she concluded that it is less likely than not that the Veteran's skin disability was incurred in or caused by his military service.  The VA examiner's rationale for her conclusion was based on her finding that the Veteran suffers from dyshidrotic eczematous dermatitis, which is a special type of vesicular dermatitis which is "known to be inherited," but not contagious to others.  She further reported that outbreaks can be triggered by allergens, stress, seasonal changes, or infections such as tinea pedis being very common.

The Board finds that the opinion rendered by the VA examiner is inadequate for evaluation purposes.  Specifically, in determining that the Veteran's eczematous dermatitis is "known to be inherited," the VA examiner did not address whether the Veteran's treatment in August and September 1990 was an outbreak of a hereditary condition, or whether the outbreak was a separately manifested condition.  Moreover, in finding that stress is a cause of an outbreak of the eczematous dermatitis, it is unclear if the stress that the Veteran experienced during military service caused the outbreak of the disability.  In light of these ambiguities, the Board finds that an additional opinion which addresses the etiology of the Veteran's skin disability must be obtained.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2014) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim).  

The Board also notes that at the February 2014 hearing, the Veteran reported that he received private treatment for his skin disability shortly after discharge from service at the Beth Israel Medical Center.  He also stated that he has received recent treatment for his skin disability from a private physician.  See the February 2014 Board hearing transcript, pgs. 4-5, 10.  A review of the Veteran's claims folder reveals that there has been no attempt to obtain these private treatment records by the AOJ.  As such, an attempt to obtain these records must be made on remand.

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for the claim remanded herein.  Of particular interest are private treatment records from the Beth Israel Medical Center and the Veteran's current private physician.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.  

2. Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his skin disability.  The Veteran's claims folder must be made available to the examiner prior to the examination.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's skin disability is etiologically related to his military service, to include treatment for tinea corporis, athlete's foot, and weeping dermatitis in August and September 1990.  

The examiner should also address the December 2012 VA examiner's finding that stress can cause an outbreak of the Veteran's disability, and if the stress that the Veteran underwent during service caused his outbreak.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

3. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




